                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DERWIN GERRARD HARRIS,                      )
                                            )
                 Plaintiff,                 )
                                            )
                 v.                         )              1:18cv378
                                            )
KATY POOLE, et al.,                         )
                                            )
                 Defendants.                )


                MEMORANDUM OPINION AND RECOMMENDATION
                  OF UNITED STATES MAGISTRATE JUDGE

     This     case    comes     before   the    undersigned       United    States

Magistrate Judge for a recommendation on the “Motion for Summary

Judgment of Defendant Bikramjit Grewal, MD” (Docket Entry 43)1 (the

“Doctor’s Motion”) and the “Motion for Summary Judgment” (Docket

Entry   47)   (the    “Prison    Defendants’      Motion”)    filed    by   Ronald

Covington,     Katy    Poole,     Beverly       Stubbs,     and   Carol     Torres

(collectively, the “Prison Defendants”).                  For the reasons that

follow, the Court should grant the Doctor’s Motion and the Prison

Defendants’ Motion (collectively, the “Motions”).

                                   BACKGROUND

     I.   Procedural History

     Pursuant to 42 U.S.C. § 1983, Derwin Gerrard Harris (the

“Plaintiff”) commenced this action against Prison Defendants and




     1   For legibility reasons, this Opinion uses standardized
capitalization and spelling in all quotations from the parties’
materials.
Bikramjit Grewal, MD (“Dr. Grewal,” and collectively with Prison

Defendants, the “Defendants”) for acts and/or omissions amounting

to deliberate indifference to Plaintiff’s serious medical needs

during    Plaintiff’s        incarceration       at    Scotland      Correctional

Institution        (the   “Scotland    C.I.”).        (Docket     Entry   2   (the

“Complaint”) at 1-4.)2        Dr. Grewal initially moved to dismiss the

Complaint “pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure” and “Rule 9(j) of the North Carolina Rules of Civil

Procedure.”    (Docket Entry 21 at 1.)3          “[V]iewed in the light most

favorable    to     Plaintiff   with    the   benefit      of   all    reasonable

inferences,” though, “the Complaint’s allegations plausibly support

a deliberate indifference claim, because they would permit a

finding     that     D[r.]   Grewal    ‘ignored       [Plaintiff’s     symptoms],

disregarded abnormal test results, and failed to treat any of [his]

symptoms.’”    (Docket Entry 36 at 7 (final two sets of brackets in

original).)        Accordingly, the undersigned recommended that the

Court deny Dr. Grewal’s “request for dismissal of Plaintiff’s

Section 1983 claim for deliberate indifference” (id. at 8).                   (See

id. at 7-8.)




     2 Citations herein to Docket Entry pages utilize the CM/ECF
footer’s pagination.

     3   Plaintiff submitted a sworn opposition to Dr. Grewal’s
dismissal motion. (See Docket Entry 27 at 6.)

                                        2
      “[H]owever, to the extent Plaintiff’s Complaint [purports4] to

state a claim against D[r.] Grewal for medical malpractice, that

claim fail[ed] due to the absence of a certification compliant with

Rule 9(j) or factual allegations sufficient to invoke the res ipsa

loquitur doctrine.”         (Id.    at   9.)         The   undersigned     therefore

recommended that the Court “dismiss any medical malpractice claim

against D[r.] Grewal in the Complaint.”                (Id. at 11.)      The Court

(per United States District Judge Catherine C. Eagles) adopted both

of   these    recommended    rulings.          (See    Docket    Entry     51    at   1

(permitting     “Plaintiff’s    § 1983        deliberate       indifference      claim

against D[r.] Grewal [to] proceed,” but dismissing “any state-law

medical      malpractice    claim   or       other    claims    asserted    in    the

[C]omplaint against D[r.] Grewal”).)

      During the pendency of Dr. Grewal’s dismissal motion, the

parties commenced and completed discovery. (See Docket Entry dated

Oct. 10, 2018 (establishing discovery schedule).)                 Following close

of discovery, Defendants filed the Motions.                  (See Docket Entries

43, 47.)      Plaintiff filed a response in opposition to the Prison

Defendants’ Motion (see Docket Entry 50), but not to the Doctor’s

Motion (see Docket Entries dated May 9, 2019, to present).

      II.    Factual History

      As relevant to the Motions, the record reflects the following:


     4 “Some question exists as to whether Plaintiff intended the
Complaint to include a medical malpractice claim . . . .” (Id. at
8-9.)

                                         3
     A.    Plaintiff’s Allegations

     In his unverified Complaint, Plaintiff alleges that:

     In August 2016, Plaintiff slipped on the sidewalk at Scotland

C.I., hyperextending his right leg.       (Docket Entry 2 at 3.)      “Days

later[, Plaintiff] put in a sick-call requesting to see a doctor

acknowledging leg injury as serious.”            (Id.)    “Over the next 8

months of not receiving adequate medical attention on several

different occasions[, Plaintiff] spoke with Captain Covington as

well as Captain Tor[res] seeking medical attention acknowledging

them both [that Plaintiff] was dealing with excruciating pain with

their response being ‘put in an emergency sick-call’ or ‘they

couldn’t override medical.’”      (Id.)     In January 2017, Plaintiff

wrote to Katy Poole, informing “her of the numerous complaints

[that Plaintiff] had filed concerning [his] injury through the

inmate grievance procedure, sick-calls, as well as ‘emergency’

sick-calls . . . Only to receive no response.”            (Id. (ellipsis in

original).)

     Around 1 a.m. on January 12, 2017, “in intolerable pain[,

Plaintiff] declared an emergency sick-call . . . and was seen in

medical by Ms. Stubbs,” who “was extremely rude and hostile while

discussing [Plaintiff’s] injury.”        (Id.)    “While discussing [his]

injury[,    Plaintiff]   acknowledged    Ms.     Stubbs   [that]   cool   air

aggravates [his] leg[, but] she prescribed [him] ice for 72 hours.”

(Id.)     Plaintiff also requested crutches, stating that he “was


                                     4
experiencing severe pain with every step[, but] she denied [that

request].”   (Id.)     “She didn’t perform an adequate examination on

[Plaintiff’s] leg, and she charged [him] twice.”              (Id.)

     In April 2017, Plaintiff “finally received an M.R.I. . . . and

was taken to Central Prison on [June 23, 2017,] to receive the

results.”    (Id.)      Dr. Grewal saw Plaintiff on this occasion,

reviewing Plaintiff’s M.R.I. and informing him that there “was no

damage   shown   and   no    further   medical    attention    pertaining   to

[Plaintiff’s] leg was needed.”         (Id.)     “[Four] months later still

dealing with the same pain[, Plaintiff] put in a sick-call at

Whiteville Correctional[5 (“Whiteville C.I.”)] where [he] was later

seen by [a] doctor who reviewed [the] M.R.I. and [told Plaintiff

that the] M.R.I. showed abnormal swelling which alone show [sic]

signs of an injury.”        (Id.)   That doctor “couldn’t understand why

[Plaintiff] hadn’t received further medical attention.”                (Id.)

Plaintiff immediately submitted a grievance, and Whiteville C.I.

conducted its own investigation, deciding “to get [Plaintiff] to an

orthopedic immediately” (id. at 4).              (See id. at 3-4.)6    Since


     5 By “Whiteville Correctional,” Plaintiff apparently means
“Columbus Correctional Institution,” located in Whiteville, North
Carolina, see, e.g., Columbus Correctional Institution, North
Carolina    Department   of   Public    Safety,    available   at
https://www.ncdps.gov/Adult-Corrections/Prisons/Prison-Facilities
/Columbus-Correctional-Institution (last accessed Feb. 3, 2020).
(See also, e.g., Docket Entry 44-1 at 64-65 (containing relevant
medical records, identifying facility as “COLU”).)

     6 This investigation apparently occurred on or about November
                                                    (continued...)

                                       5
then, Plaintiff has “been receiving adequate medical attention.”

(Id. at 4.)

     B.   Evidence Regarding Dr. Grewal

     The evidence that Dr. Grewal submitted in support of his

summary judgment request reflects the following:

     Dr. Grewal served as an Orthopedic Surgeon in the Department

of Orthopaedics at the University of North Carolina School of

Medicine in June 2017.   (Docket Entry 44-2, ¶ 3.)   In this role, he

occasionally saw patients at the Orthopaedic Clinic at Central

Prison.    (Id., ¶ 5.)    However, he possessed no authority or

involvement   in   determining   which    inmates    received   either

appointments at this clinic or any “MRIs,” physical therapy,

surgery, x-rays, “or any other type of medical intervention.”

(Id.) “The way that [he] understand[s] the process is that inmates

are referred to the Orthopaedic Clinic through the health care

providers who treat the inmates in their prisons for general health

concerns in the capacity of a primary care provider.”      (Id.)

     The only time Dr. Grewal saw, examined, or treated “Plaintiff

as a patient was on June 23, 2017 in the Orthopaedic Clinic at

Central Prison.    [Dr. Grewal] ha[s] had no other involvement in

Plaintiff’s care, and ha[s] never been requested to have any


     6(...continued)
7, 2017. (See id. at 2 (stating that Plaintiff filed a grievance
on “11/07/2017,” in response to which “Whiteville C[.I.] did an
investigation [and Plaintiff has] since then been receiving
adequate medical attention”).)

                                 6
further involvement in Plaintiff’s care.”      (Id., ¶ 6.)       When

Dr. Grewal treated Plaintiff in June 2017,

     he had already undergone an MRI study of his right knee.
     Plaintiff’s MRI showed edema in the pre-femoral and
     infrapatellar fat pads, which the radiologist interpreted
     as likely being due to impingement. This simply means
     that the Plaintiff had some swelling in the fatty cushion
     inside the knee. This is a very non-specific finding,
     and can result from a variety of potential causes
     including overuse (excessive running for example), trauma
     (even very slight trauma such as bumping into an object),
     poor walking/running form, or overextension (from
     slipping while on one’s feet for example). It is not
     possible to prescribe treatment based solely on an MRI
     finding of fat pad edema because it is so non-specific.
     In fact, it is very possible for a patient to have MRI
     findings of fat pad edema and to have no symptoms from it
     at all. It is also possible to have the same findings on
     an MRI that Plaintiff had and to have knee pain symptoms
     from a cause that is not related to the MRI findings.
     The findings on Plaintiff’s MRI are not anything that
     would indicate surgery or any other invasive treatment.

          When [Dr. Grewal] examined [] Plaintiff on June 23,
     2017, his symptoms were consistent with iliotibial (“IT”)
     band disorder, and the proper treatment for that disorder
     is physical therapy, which [Dr. Grewal] prescribed.
     Medically, when [Dr. Grewal] evaluated [] Plaintiff, he
     was not a candidate for surgery because at that point
     [Dr. Grewal] did not believe that [] Plaintiff would
     benefit from surgery, and because surgery would not have
     been an appropriate first step in the treatment process
     of Plaintiff’s symptoms.    During [their] appointment,
     [Dr. Grewal] prescribed physical therapy for Plaintiff,
     and [Dr. Grewal] explained to him that [Dr. Grewal] was
     prescribing physical therapy.     [Dr. Grewal] submitted
     [his] recommendation for physical therapy to the prison
     review process, and even did so under the “rush” category
     to be evaluated by prison officials within 7 days.
     [Dr. Grewal] told [] Plaintiff to participate in physical
     therapy and to follow up with the Orthopaedic Clinic as
     needed.

          After [Dr. Grewal] prescribed physical therapy for
     [] Plaintiff, the process of approving and implementing
     that physical therapy request was entirely outside of

                                7
      [Dr. Grewal’s] control. [Dr. Grewal] ha[s] never had and
      do[es] not have the authority or ability to schedule an
      inmate for physical therapy or otherwise enroll an inmate
      in physical therapy.    Similarly, [Dr. Grewal] cannot
      obligate or compel prison officials to transport an
      inmate to physical therapy.         The way in which
      [Dr. Grewal] can make a recommendation for an inmate to
      undergo physical therapy is by doing precisely what
      [Dr. Grewal] did for [] Plaintiff on June 23, 2017 —
      submitting that request to prison officials through the
      computerized medical records program.

           [Dr. Grewal’s] understanding of how the process
      works once [Dr. Grewal] prescribe[s] a treatment for an
      inmate is that the treatment request must be approved by
      prison officials by way of a Utilization Review process.
      [Dr. Grewal] ha[s] no involvement with the Utilization
      Review process.    [Dr. Grewal] ha[s] no authority or
      control over anyone involved in the Utilization Review
      process or over anyone with any control over whether
      [Dr. Grewal’s] treatment recommendation for an inmate is
      approved or implemented.

(Id., ¶¶ 7-10 (internal numbering omitted).)

      In connection with that process, the “Health Services Policy

&   Procedure    Manual”   (the     “Manual”)   for   the   North    Carolina

Department of Public Safety (the “DPS”) contains a “Utilization

Management      Section    [that]     is   designed    to    evaluate       the

appropriateness and medical necessity of services provided to

[inmates].”      (Docket Entry 44-3 at 1 (emphasis omitted).)              Under

its “Utilization Review (UR) Plan” (id. (emphasis omitted)), “[a]ll

diagnostic/therapeutic procedures not being done by a Prisons

primary   care    provider”   require      preauthorization,    as    do    all

“[s]cheduled inpatient admissions.”         (Id. at 2-3.)    “A Utilization

Review Request (UR) must be submitted by the facility providers for

any service that requires precertification or prior authorization.”

                                       8
(Id. at 6.) The DPS Primary Care Provider bears responsibility for

“[c]oordinating all medically necessary services for inmates at the

assigned    institution”       and    “[r]equesting        Specialty      .   .   .

consultations, diagnostic and therapeutic procedures as medically

appropriate.”      (Id. at 8.)      The Manual further notes that “Primary

Care    Providers     should   be     aware     that    not    every   specialist

recommendation is necessarily appropriate. . . . After consultants

offer    opinions     and   treatment         recommendations,     Primary    Care

providers       are     responsible            for     reviewing       consultant

findings/recommendations            and       making    decisions        regarding

implementation of the treatment recommendations.”                (Id.)    Once the

DPS Primary Care Provider submits a “UR request[,]” a “UM Nurse,”

“UM    Physician    Reviewer,”   and/or        “UM   Medical   Director   (Deputy

Medical Director)” will review and determine whether to grant or

deny the UR request.        (Id. at 7.)

       Dr. Grewal further averred that:

            Based on [his] review of [Plaintiff’s medical
       records] obtained in discovery . . . in this matter, it
       appears     that    Plaintiff’s     prison    physician,
       Dr.   Locklear-Jones,   submitted   a  request   to   the
       Utilization Review committee for physical therapy on June
       23, 2017, the same day that [Dr. Grewal] prescribed
       physical therapy for Plaintiff. By [Dr. Grewal’s] review
       of [(Docket Entry 44-1 at 2)], the Utilization Review
       physician, Dr. Jackson, denied the request for physical
       therapy on July 10, 2017.         [Dr. Grewal] had no
       involvement with or input into this process, other than
       recommending that Plaintiff undergo physical therapy, and
       recommending that this be done with a “rush” priority.
       [Dr. Grewal] was never contacted regarding this
       Utilization Review process.


                                          9
          If an inmate does not see improvement with a
     prescribed treatment, the inmate would need to follow up
     with health care providers at his prison facility, who
     would then make a determination of whether or not to send
     the inmate to a consultation with a specialist, such as
     the Orthopaedic Clinic at Central Prison.

          [Dr. Grewal] ha[s] had no involvement in approving
     or denying any request from inmates regarding medical
     care. [Dr. Grewal] ha[s] never had authority to approve
     or deny an inmate’s request for medical care.

          When [Dr. Grewal] examined [] Plaintiff, the
     symptoms that he reported to [Dr. Grewal] and the results
     of [Dr. Grewal’s] physical examination of [Plaintiff]
     were not consistent with referred leg pain from a pinched
     nerve in the lumber/lower back area of the spine.

          There is no such thing as a “scabbed nerve,” and it
     is not medically possible for a patient’s delay in
     obtaining physical therapy to result in a nerve
     developing a scab.

(Docket Entry 44-2, ¶¶ 11-15 (internal numbering omitted).)

     Plaintiff’s   medical   records   from   his   appointment   with

Dr. Grewal on June 23, 2017, reflect that, beginning at 8:37 a.m.,

Dr. Grewal conducted an examination of Plaintiff, diagnosing him

with chronic pain in the right knee.     (Docket Entry 44-1 at 98.)

Based on this assessment, Dr. Grewal made a “New Consultation

Request[]” for “Physical Therapy” with “Rush” priority.           (Id.

(emphasis omitted).)     In support of this request, Dr. Grewal

explained that Plaintiff “[n]eeds to undergo physical therapy for

stretching his [right leg] particularly hamstrings/ITB and core

strengthening along with lower back.”     (Id.)     In describing the

proposed treatment plan, Dr. Grewal further noted:      “ITB syndrome

with tight hamstrings.   Recommended P[hysical ]T[herapy].    [Follow

                                 10
up] as needed.         Do activities as tolerated.”         (Id.)    Finally, the

records indicate that Dr. Grewal counseled Plaintiff on this plan

of care, as to which Plaintiff “[v]erbalize[d his u]nderstanding.”

(Id.)    Dr. Grewal completed his report of Plaintiff’s appointment

at 8:53 a.m. on June 23, 2017.           (See id. at 98-99.)

     A   few     hours    later,   at   11:09    a.m.,    medical   providers      at

Scotland C.I. submitted a rush Utilization Review Request for a “PT

Evaluation,” explaining that Plaintiff “needs to undergo physical

therapy for stretching his [right leg] particularly hamstrings/ITB

and core strengthening along with lower back.”                    (Id. at 2.)      On

July 10, 2017, Dr. Rosemary Jackson “deferred” that request, on the

basis    that    the     “guidelines    [were]     not    met.”      (Id.)        Per

Dr. Jackson, the appropriate course remained to “review home

exercises and monitor for now[ because Plaintiff] is activity Grade

1 without any functional limitations and currently does not have

any official duties that should exacerbate [his condition].” (Id.)

     At a medical appointment at Whiteville C.I. on August 16,

2017, Plaintiff again complained about “pain and swelling behind

[his]    right    knee,”    explaining    that    he     “thought    he   would    be

sch[eduled] for P[hysical ]T[herapy].”                   (Id. at 66.)      At that

appointment, per his medical records, Plaintiff experienced slight

swelling behind his right knee, as well as increased pain with

extension and weight bearing.           (Id. at 67.)       At an appointment on

October 23, 2017, a doctor noted that, following injury of his


                                         11
right knee earlier in the year, Plaintiff “[h]ad a[n] MRI done of

his right knee[, which] showed edema of the pre-femoral and infra-

patella fat pads possibly secondary to impingement. [Plaintiff was

s]till having minor swelling, discomfort with prolonged standing

and unable to achieve full extension.”    (Id. at 64.)    That doctor

submitted a UR request for an orthopedic referral and scheduled a

follow-up appointment for November 6, 2017.        (See id. at 65.)7

Plaintiff’s medical records reflect that, by at least January 11,

2018, he had commenced physical therapy.    (See id. at 63.)

     Finally,   Plaintiff’s   sworn   opposition   to   Dr.   Grewal’s

dismissal motion reflects the following:

          In August of 2016[, Plaintiff] submitted [his] first
     sick-call pertaining to a serious leg injury. After many
     months of pain and suffering due to Katy Poole, et al
     negligen[ce,] on 04/26/17[, Plaintiff] was transferred to
     Central Prison for an M.R.I. On 06/23/17[, Plaintiff]
     was seen by [Dr.] Grewal to receive the results of [his]
     M.R.I. and during this appointment [Dr.] Grewal
     acknowledged the M.R.I. showed no signs of any damage and
     that no further medical attention would be necessary. 3
     months    after     [Plaintiff’s]    appointment     with
     [Dr.] Grewal[, Plaintiff] felt as [his] leg was getting
     wors[e] and there was visible swelling so [he] submitted
     a sick-call pertaining to ongoing leg injury and was then
     seen by the provider at Whiteville C[.I.]. During this
     sick-call visit the provider pulled up the same M.R.I[.
     that Dr.] Grewal had access to and was puzzled to why
     [Plaintiff] had not received medical attention beyond the
     M.R.I[.;] he acknowledged the swelling alone showed sign
     of a[n] injury.       Whiteville C[.I.] provider made


     7   Notwithstanding Plaintiff’s June 2017 appointment with
Dr. Grewal, that doctor also noted on Plaintiff’s medical records
that Plaintiff “[w]as approved for Orthopedic evaluation 4/17 but
never did see the Orthopedist. . . . Needs f[ollow-up] with
Orthopedist — as was approved earlier in the year.” (Id.)

                                 12
     [Plaintiff] an appointment with an orthopedic immediately
     upon reviewing [Plaintiff’s] M.R.I[.] shortly after
     [Plaintiff]   attended   [his]   first   appointment   at
     OrthoCarolina. During one of [Plaintiff’s] many visits
     at OrthoCarolina[,] the Orthopedic viewed the M.R.I[.]
     that was taken 04/26/17[,] and was also puzzled to why
     [Plaintiff] had not received any medical attention beyond
     the M.R.I. and requested [that Plaintiff] start physical
     therapy immediately. During one of [Plaintiff’s] many
     physical therapy sessions the therapist acknowledged that
     the pain [he had] been enduring to [his] leg was coming
     from a once pinched nerve in [Plaintiff’s] lower back
     that ha[d] formed into a scabbed nerve due to the delay
     in medical treatment. After viewing comments, notes, etc
     from physical therapy sessions [Plaintiff’s] orthopedic
     diagnosed [him] with a scabbed nerve in [his] lower back.

(Docket Entry 27 at 3-4.)

     C.     Evidence Regarding Prison Defendants

     In addition to the foregoing, Katy Poole (“Poole”), Carol

Torres    (“Torres”),    and    Beverly        Stubbs    (“Stubbs”)     submitted

affidavits and medical records in support of their summary judgment

request (see Docket Entries 48-1 to 48-4), and Plaintiff submitted

a sworn opposition thereto (see Docket Entry 50 (“the Opposition”)

at 2, 9).      According to the various Prison Defendants’ affidavits:

     In January 2017, Poole served as the Correctional Facility

Administrator of Scotland C.I., a role she maintained through at

least May 2019.        (See Docket Entry 48-1, ¶ 3.)                 Although she

understood that Plaintiff alleged “that in January of 2017, he sent

[her] a letter in which he informed [her] of numerous complaints he

lodged    concerning    his    injury        through    the    inmate   grievance

procedure, sick-calls, and emergency sick calls” (id., ¶ 5), Poole

“ha[d]    no    recollection   of   receiving          any    such   letter   from

                                        13
[Plaintiff] in January 2017” (id., ¶ 8).             Moreover, she “ha[d] no

recollection of being made aware of any grievances, sick-calls, or

emergency sick-calls concerning [Plaintiff’s] complaints related to

his leg injury.”     (Id., ¶ 9.)        Rather, she “only first became aware

of [Plaintiff’s] complaints related to his leg injury when [she]

received notice of this lawsuit.”              (Id., ¶ 10.)    As Correctional

Facility Administrator, Poole does not participate in decisions

regarding whether, when, or what type of medical care “is provided

to an [inmate]” (id., ¶ 11).            (See id., ¶¶ 11-13.)        Moreover, she

“do[es]   not    supervise      staff    who   perform     health    service    for

[inmates], such as nurses, or physicians that contract with the

[DPS]” (id., ¶ 14), and she does not review sick-call requests or

emergency sick-call requests (see id., ¶ 18).8              She similarly lacks

“involvement in the Utilization Review process, including, the

denial    or    approval   of    Utilization      Review    requests,     or    the

scheduling of any approved Utilization Review requests.”                       (Id.,

¶ 19.)

     Scotland      C.I.    Correctional        Captains     likewise     do     not

participate in decisions regarding whether, when, or what type of

medical care “is provided to an [inmate]” (id. ¶ 21).                  (See id.,

¶¶ 21-23; Docket Entry 48-2, ¶¶ 8-10.)              They also do not review


     8 When admitted to Scotland C.I., inmates “are instructed
that if they believe they are in need of medical attention” (id.,
¶ 16) or emergency medical attention, they should submit a sick-
call or emergency sick-call request, respectively, for a medical
evaluation. (See id., ¶¶ 16-17.)

                                         14
sick-call or emergency sick-call requests, and they perform no role

in the “Utilization Review process, including, the denial or

approval of Utilization Review requests, or the scheduling of any

approved Utilization Review requests” (Docket Entry 48-1, ¶ 25).

(See    id.,    ¶    24;    Docket      Entry    48-2,    ¶¶     14-15.)      Finally,

Correctional Captains at Scotland C.I. “do not supervise staff who

perform health service for [inmates], such as nurses, or physicians

that contract with the [DPS].”               (Docket Entry 48-1, ¶ 26; accord

Docket Entry 48-2, ¶ 11.)

       Ronald       Covington       (“Covington”)        and    Torres      served   as

Correctional Captains at Scotland C.I. in January 2017, through at

least May 2019.        (See Docket Entry 48-1, ¶ 27; Docket Entry 48-2,

¶ 3.)    Torres reported “no recollection of having conversations

with [Plaintiff] about him seeking medical attention for his leg

pain.”     (Docket         Entry    48-2,   ¶    5.)      Torres    “also    ha[d]   no

recollection of informing [Plaintiff] to put in an emergency

sick-call request[] or that [Torres] could not override decisions

of medical staff.”         (Id., ¶ 6.)      Instead, Torres “only first became

aware of [Plaintiff’s] complaints related to his leg injury when

[Torres] received notice of this lawsuit.”                     (Id., ¶ 7.)

       Finally,      through       at   least    May   2019,     Stubbs     maintained

employment at DPS “as a Nurse Supervisor at Scotland [C.I.],” a

position she held in January 2017.                (Docket Entry 48-3, ¶ 3.)          In

that position, she “ha[d] no involvement in the Utilization Review


                                            15
process, including, the denial or approval of Utilization Review

requests, or the scheduling of any approved Utilization Review

requests.”    (Id., ¶ 21.)   She also supervised neither “physicians,

whether they [we]re employed by or contract[ed] with [DPS]” (id.,

¶ 22), nor “correctional custody staff, such as Correctional

Captains, or the Correctional Facility Administrator” (id., ¶ 23).

     On January 12, 2017, Stubbs conducted an “examination” of

Plaintiff, which she described as “thorough and complete,” as well

as   “based    upon   his    clinical   presentation   and   subjective

complaints.”    (Id., ¶ 20; see also id., ¶ 10.)   Plaintiff’s “chief

complaint was of extreme pain in his right knee, reportedly since

August 2016.”    (Id., ¶ 9.)    Stubbs concluded that Plaintiff “had

impaired comfort due to his right knee pain” (id., ¶ 11) and

provided him “over-the-counter anti-inflammatory medication for

five days” (id., ¶ 12).      Stubbs further instructed Plaintiff “to

ice the affected area in 20 minute intervals for the first 24

hours” (id., ¶ 13)9 and “to rest, compress, and elevate the

affected area” (id., ¶ 14).      Stubbs also informed Plaintiff “that

his request for a consult with an orthopedic specialist was pending

review and approval.” (Id., ¶ 15.) Because Plaintiff “was walking

with a normal gait and bearing his full weight,” Stubbs determined

that “crutches were not indicated.”     (Id., ¶ 18.)   The decision not



     9 Stubbs specifically denied ordering Plaintiff “to apply ice
to his leg for 72 hours.” (Id., ¶ 17.)

                                   16
to provide “crutches was based upon [her] years of training and

experience   as    a     nursing   professional,      and     [her]    objective

assessment of [Plaintiff].”         (Id., ¶ 19.)      Finally, “[a]t no time

during [her] clinical encounter with [Plaintiff] on January 12,

2017, was [Stubbs] rude or hostile with regard to his reported

injuries, or otherwise.”       (Id., ¶ 16.)

     The medical records from Plaintiff’s appointment on January

12, 2017, reflect that Plaintiff appeared well, without distress,

pain, or visible injury.       (Docket Entry 48-4 at 2.)            They further

reveal that Plaintiff walked with a normal gait and that his knee

displayed a normal active range of motion, without any joint

deformity, warmth, swelling, tenderness, or trauma.                   (Id.)    The

records also indicate that, although Plaintiff experienced “Pain on

Palpation of Effected Area,” his knee appeared “Weight Bearing”

without any deformity or loss of function. (Id.) Accordingly, the

records note the following plan of care:               take two tablets of

200 mg ibuprofen three times a day as needed for five days and,

“Per [the] Non-Urgent Protocol for joint trauma:               RICE:    Rest Ice

Compress Elevate . . . Apply ice for [first twenty-four hours] at

20 minute intervals [three times a day and] ACE Wrap [for] 1-2

weeks,” taking     the    “next    available   sick    call   per     policy   for

recheck.” (Id. at 2-3.) Finally, the records indicate that Stubbs

conveyed this plan of care to Plaintiff, who “[v]erbalize[d his

u]nderstanding.”       (Id. at 3.)


                                      17
     Additionally, Plaintiff’s Opposition contains a “Statement of

Facts” which reflects, in pertinent part:

     Poole[’s] not recalling Plaintiff’s complaints related to
     his leg injury does not mean those direct complaints
     didn’t happen through the written letter, sick-calls, or
     the grievance procedure. Even if the [C]ourt disregards
     the   sick-calls   or   the  letter   due   to   facility
     administrators not reviewing sick calls or there being no
     substantial evidence of the written letter[,] a facility
     administrator should be aware of grievances submitted by
     inmates pertaining to serious medical needs as well as
     other serious matters especially when there are numerous
     grievances submitted involving such matters.          The
     numerous grievances (emergency grievance included)
     [Plaintiff] submitted pertaining to [his] injury seeking
     medical treatment while being housed at Scotland [C.I.,]
     which is administrated by Defendant Poole[,] are on file
     and speak for themselves as substantial facts.[10]

     . . . [Plaintiff] was a victim of unnecessary and wanton
     infliction of pain and repeatedly made this aware to
     [Poole,   Covington,    and   Torres    (the   “Custodial
     Defendants”)] that the medical staff at the facility was
     not giving [him] adequate medical attention to help [him]
     and acknowledged [his] injury was getting wors[e]
     daily[,] eventually resulting in difficulty getting out
     [of] bed.     Defendants Covington and Torres[,] both
     Captains at Scotland [C.I.,] acknowledged [Plaintiff
     that] they couldn’t override medical by sending [him] to
     the hospital, [and] Defendant Poole [Plaintiff] never
     received a response from. [Prison Defendants’ summary
     judgment evidence] states at Scotland [C.I. inmates] are
     informed if they believe they need medical attention then
     they should put in a medical sick-call request for an
     appointment, and if they believe the need to [be] an
     emergency they can put in a medical emergency sick-call
     request. As on file in [Plaintiff’s] medical records[,
     he] followed through with both procedures numerous of
     times while seeking medical treatment only to be charged
     each time and be seen by nurses who didn’t give physical
     examinations, couldn’t give diagnosis and w[ere] not in
     the presence of a doctor qualified to inquire into


     10   Such grievances do not appear in the record before the
Court.

                                18
     essential facts that are necessary to make a professional
     judgment. Every time [Plaintiff] attended a sick-call
     appointment[, he] made it [known that he] needed the
     attention of a qualified [doctor] who give[s] diagnosis
     and was denied each time. [Plaintiff] acknowledged each
     defendants [sic] of these encounters.

           In addition it states Defendant Stubbs performed a
     thorough and complete “assessment” of Plaintiff January
     12th 2017 not an examination but an assessment.
     [Plaintiff] declared an emergency sick-call at 1:30AM due
     to being in excruciating pain in result [he] didn’t
     receive an examination only an assessment. For someone
     to declare an emergency sick-call in the middle of the
     night show[s that] the[y are] in need of medical
     attention beyond a[n] assessment. During this emergency
     sick-call appointment Defendant Stubbs listed [his]
     exacerbating factor: Cool air but [she] still prescribed
     [him] ice which in result increased [his] pain. She was
     hostile and rude [his] entire visit with her, denied
     [him] crutches claiming [he] was walking normal bearing
     [his] full weight. If Defendant Stubbs would have d[one]
     a thorough examination she would have noticed the
     swelling in [his] leg and come to a professional judgment
     [that Plaintiff] putting full weight on [his] leg
     wouldn’t be in [his] best interest. [Plaintiff bore his]
     full weight by force of being denied crutches [as] it was
     [his] only way to make it back to [his] dorm. Officer
     Hunt witnessed this visit and [he and Plaintiff] spoke on
     the way back to the dorm of Defendant Stubbs[’s]
     unprofessionalism    during  [Plaintiff’s]   visit   from
     beginning [until the] end. Defendant Stubbs also charged
     [Plaintiff] twice for this appointment which is also on
     file.

(Docket Entry 50 at 2-4.)

                            DISCUSSION

     I.   Summary Judgment Standards

     “The [C]ourt shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”   Fed. R. Civ.

P. 56(a).    A genuine dispute of material fact exists “if the

                                19
evidence is such that a reasonable jury could return a verdict for

the nonmoving party.”    Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986).   The movant bears the burden of establishing the

absence of such dispute.   Celotex Corp. v. Catrett, 477 U.S. 317,

323 (1986).   In analyzing a summary judgment motion, the Court

“tak[es] the evidence and all reasonable inferences drawn therefrom

in the light most favorable to the nonmoving party.”            Henry v.

Purnell, 652 F.3d 524, 531 (4th Cir. 2011) (en banc).           In other

words, the nonmoving “party is entitled ‘to have the credibility of

his evidence as forecast assumed, his version of all that is in

dispute accepted, [and] all internal conflicts in it resolved

favorably to him.’”   Miller v. Leathers, 913 F.2d 1085, 1087 (4th

Cir. 1990) (en banc) (brackets in original) (quoting Charbonnages

de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979)).              If,

applying this standard, the Court “find[s] that a reasonable jury

could return a verdict for [the nonmoving party], then a genuine

factual dispute exists and summary judgment is improper.” Evans v.

Technologies Applications & Serv. Co., 80 F.3d 954, 959 (4th Cir.

1996).

     However, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude

the entry of summary judgment.”         Anderson, 477 U.S. at 248.

Moreover,   “the   non-moving   party   may   not   rely   on   beliefs,

conjecture, speculation, or conclusory allegations to defeat a


                                  20
motion for summary judgment.”       Lewis v. Eagleton, 4:08-cv-2800,

2010 WL 755636, at *5 (D.S.C. Feb. 26, 2010) (citing Barber v.

Hospital Corp. of Am., 977 F.2d 872, 874-75 (4th Cir. 1992)),

aff’d, 404 F. App’x 740 (4th Cir. 2010); see also Pronin v.

Johnson, 628 F. App’x 160, 161 (4th Cir. 2015) (explaining that

“[m]ere conclusory allegations and bare denials” or the nonmoving

party’s “self-serving allegations unsupported by any corroborating

evidence”   cannot   defeat   summary   judgment).   Finally,   factual

allegations in a complaint or court filing constitute evidence for

summary judgment purposes only if sworn or otherwise made under

penalty of perjury.    See Reeves v. Hubbard, No. 1:08cv721, 2011 WL

4499099, at *5 n.14 (M.D.N.C. Sept. 27, 2011), recommendation

adopted, slip op. (M.D.N.C. Nov. 21, 2011).

     II.    Deliberate Indifference Standard

     “It is undisputed that the treatment a prisoner receives in

prison and the conditions under which he is confined are subject to

scrutiny under the Eighth Amendment.”        Helling v. McKinney, 509

U.S. 25, 31 (1993).    To establish a constitutional claim regarding

his medical care, Plaintiff must show that Defendants “acted with

‘deliberate indifference’ (subjective) to [his] ‘serious medical

needs’ (objective).”    Iko v. Shreve, 535 F.3d 225, 241 (4th Cir.

2008) (citing Estelle v. Gamble, 429 U.S. 97, 104 (1976)).

     A medical need qualifies as serious if it “has been diagnosed

by a physician as mandating treatment or . . . is so obvious that


                                   21
even a lay person would easily recognize the necessity for a

doctor’s attention.”        Id. (internal quotation marks omitted).           A

defendant   displays    deliberate    indifference    where   he     possesses

knowledge of the risk of harm to an inmate and knows that “his

actions were insufficient to mitigate the risk of harm to the

inmate arising from his medical needs.” Id. (emphasis and internal

quotation marks omitted); see also Scinto v. Stansberry, 841 F.3d

219, 225 (4th Cir. 2016) (“To prove deliberate indifference,

plaintiffs must show that ‘the official kn[ew] of and disregard[ed]

an excessive risk to inmate health or safety.’” (brackets in

original) (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994))).

     “[D]eliberate indifference entails something more than mere

negligence, . . . [but] is satisfied by something less than acts or

omissions for the very purpose of causing harm or with knowledge

that harm will result.”        Farmer, 511 U.S. at 835.        “It requires

that a [defendant] actually know of and disregard an objectively

serious condition, medical need, or risk of harm.”              De’lonta v.

Johnson, 708 F.3d 520, 525 (4th Cir. 2013) (internal quotation

marks omitted).      A plaintiff can satisfy this standard by showing

“that a [defendant] knew of a substantial risk from the very fact

that the risk was obvious.”          Scinto, 841 F.3d at 226 (internal

quotation marks omitted).

     A   plaintiff    can    also   establish   “a   prima   facie    case   of

deliberate indifference” where “‘a substantial risk of [serious


                                      22
harm] was longstanding, pervasive, well-documented, or expressly

noted by prison officials in the past, and the circumstances

suggest that the defendant-official . . . had been exposed to

information concerning the risk and thus must have known about

it.’”   Id. (brackets and ellipsis in original) (quoting Parrish ex

rel. Lee v. Cleveland, 372 F.3d 294, 303 (4th Cir. 2004)).                          In

addition, “‘[f]ailure to respond to an inmate’s known medical needs

raises an inference [of] deliberate indifference to those needs.’”

Id. (brackets in original) (quoting Miltier v. Beorn, 896 F.2d 848,

853 (4th Cir. 1990), overruled in part on other grounds by Farmer,

511 U.S. at 837).            Furthermore, “a significant delay in the

treatment   of    a    serious   medical         condition    may,    in   the   proper

circumstances,”        constitute     deliberate       indifference.         Webb   v.

Hamidullah,      281    F.   App’x    159,       166   (4th    Cir.    2008).       “A[

constitutional]        violation     only    occurs,    however,      if   the   delay

results in some substantial harm to the patient.                 Thus, in order to

defeat summary judgment on the delay issue, [a plaintiff i]s

obligated to establish that the delay in his [treatment] caused him

substantial harm . . . .”            Id. at 166-67 (footnote omitted); see

also Wynn v. Mundo, 367 F. Supp. 2d 832, 838 (M.D.N.C.) (“[T]his

court is persuaded that delay in the receipt of medical care only

constitutes deliberate indifference where the plaintiff can show

that the delay caused substantial harm.”) (collecting cases),

aff’d, 142 F. App’x 193 (4th Cir. 2005).


                                            23
      Finally, the Eighth Amendment protects a prisoner’s right to

medical care, but not to the particular medical care that an

individual prisoner may demand.       See Smith v. Walker, 845 F. Supp.

2d 673, 677 (W.D.N.C.) (“The constitutional right is to medical

care.   No right exists to the type or scope of care desired by the

individual prisoner.”), aff’d, 476 F. App’x 417 (4th Cir. 2012).

Accordingly, “[d]isagreements between an inmate and a physician

over the inmate’s proper medical care do not state a § 1983 claim

unless exceptional circumstances are alleged.”      Wright v. Collins,

766 F.2d 841, 849 (4th Cir. 1985) (affirming summary judgment

against the plaintiff on deliberate indifference claim where “[the

plaintiff] allege[d] that he received inadequate medical treatment

while at the clinic, and that he was discharged prematurely by [the

defendant medical provider] before he had recovered sufficiently

from his injuries,” id. at 843, explaining that “[the defendant]

and others provided [the plaintiff] with medical treatment on

numerous occasions,” and that “[the plaintiff’s] allegation that

his medical care was inadequate would, at most, constitute a claim

of   medical   malpractice,”   id.   at   849).   Moreover,   generally

speaking, “prison non-medical staff are ‘entitled to rely’ on the

competence and expertise of prison health care providers.”       Moses

v. Stewart, No. CV 15-3875, 2017 WL 4326008, at *5 (D. Md. Sept.

26, 2017) (quoting Miltier, 896 F.2d at 854-55).




                                     24
     III.    Analysis

     A.    Dr. Grewal

     Dr. Grewal moves for summary judgment on the grounds, inter

alia, that     “the     evidence     shows    that      he   was   not     deliberately

indifferent to any serious medical need.”                    (Docket Entry 44 at 13

(emphasis omitted).)           The record substantiates that contention.

     Plaintiff     has    sworn      that,    on   June      23,   2017,    Dr.    Grewal

erroneously informed Plaintiff that his “M.R.I. showed no signs of

any damage” and warranted “no further medical attention.”                         (Docket

Entry 27 at 3.) Plaintiff further has asserted that, approximately

three     months   later,       a   doctor    at     Whiteville       C.I.    reviewed

Plaintiff’s M.R.I. (see id. at 3) and “was puzzled [as] to why

[Plaintiff] had not received medical attention beyond the M.R.I[.]

. . . [and] acknowledged the swelling alone showed sign of a[n]

injury”     (id.   at    4).        According      to   Plaintiff,         that   doctor

immediately scheduled an appointment with an orthopedic doctor,

which occurred “shortly [there]after” at OrthoCarolina.                             (Id.)

Subsequently, an OrthoCarolina doctor prescribed physical therapy,

which Plaintiff received, and later “diagnosed [Plaintiff] with a

scabbed nerve in [his] lower back,” which a physical therapist told

Plaintiff occurred “due to the delay in medical treatment.”                         (Id.)

     Notwithstanding Plaintiff’s recollection of his conversation

with Dr. Grewal, the medical records from June 23, 2017, reflect a

diagnosis of “ITB syndrome with tight hamstrings,” as to which


                                         25
Dr. Grewal “recommended P[hysical ]T[herapy],” with “f[ollow-]u[p]

as needed.”     (Docket Entry 44-1 at 98; see Docket Entry 44-2, ¶ 8

(“During [their] appointment, [Dr. Grewal] prescribed physical

therapy for Plaintiff, and [Dr. Grewal] explained to him that [he]

was prescribing physical therapy. . . .                [Dr. Grewal] told []

Plaintiff to participate in physical therapy and to follow up with

the Orthopaedic Clinic as needed.”); see also Docket Entry 44-1 at

66 (documenting that, at medical appointment on August 16, 2017,

Plaintiff indicated that he “thought he would be sch[eduled] for

P[hysical ]T[herapy]”).)          The record further establishes that

Dr. Grewal submitted a request for physical therapy for Plaintiff

through the prison review process, as a “rush” request.                   (Docket

Entry 44-2, ¶ 8; see also Docket Entry 44-1 at 98.)

     Pursuant     to     DPS     policy,     physical        therapy     required

preauthorization       (see    Docket   Entry   44-3    at    2-3),     and   only

Plaintiff’s then-current DPS doctor could submit the necessary

authorization request.        (Id. at 6; see also id. at 8.)           In light of

Dr. Grewal’s physical therapy recommendation, Plaintiff’s Scotland

C.I. medical provider submitted a UR request for physical therapy

on June 23, 2017.      (Docket Entry 44-1 at 2; see also Docket Entry

44-2, ¶ 11.)      However, the UM Physician Reviewer, Dr. Jackson,

declined to authorize physical therapy at that point, due to a lack

of functional limitation.         (Docket Entry 44-1 at 2.)            Dr. Grewal

played no role in this denial of physical therapy (see id.; see


                                        26
also Docket Entry 44-2, ¶ 13; Docket Entry 44-3 at 6-8), and

possessed no authority to compel DPS to permit Plaintiff physical

therapy (see Docket Entry 44-3 at 6-8; see also Docket Entry 44-2,

¶¶ 9-10).    Indeed, nothing in the record suggests that Dr. Grewal

even knew that DPS rejected his physical therapy recommendation

prior to Plaintiff initiating the instant lawsuit.                   (See, e.g.,

Docket Entry 44-2, ¶¶ 6, 10-11, 13.)

       Moreover, the record reflects that, in October 2017, a doctor

at    Whiteville   C.I.   submitted   a    UR   request   for   an    orthopedic

referral and scheduled a follow-up appointment for November 6,

2017.    (See Docket Entry 44-1 at 65; see also Docket Entry 27 at

4.)     Per the Complaint, since Whiteville C.I. decided “to get

[Plaintiff] to an orthopedic [doctor,]” he has “been receiving

adequate medical attention.”      (Docket Entry 2 at 4.)         This medical

attention has included physical therapy (see, e.g., Docket Entry

44-1 at 58-63; Docket Entry 27 at 4), as the medical records

confirm Dr. Grewal recommended in June 2017 (see Docket Entry 44-1

at 98). Finally, although Plaintiff has stated that his orthopedic

doctor diagnosed him with “a scabbed nerve in [his] lower back,”

and that a physical therapist attributed the development of that

“scabbed nerve . . . to the delay in medical treatment” (Docket

Entry 27 at 4), Dr. Grewal has averred that “[t]here is no such

thing as a ‘scabbed nerve,’ and it is not medically possible for a




                                      27
patient’s delay in obtaining physical therapy to result in a nerve

developing a scab” (Docket Entry 44-2, ¶ 15).

       Accordingly,      the    evidence    shows      that,    even   assuming,   as

Plaintiff has alleged, that Dr. Grewal erroneously told Plaintiff

that the M.R.I. reflected no damage and warranted no further

medical treatment (see Docket Entry 27 at 3), Dr. Grewal recorded

in Plaintiff’s medical records that Plaintiff suffered from “ITB

syndrome with tight hamstrings,” for which Dr. Grewal “recommended

P[hysical ]T[herapy],” with “f[ollow-]u[p] as needed.”                        (Docket

Entry 44-1 at 98.)       Pursuant to DPS policies, Dr. Grewal possessed

no authority over the further course of Plaintiff’s care,11 and

could   only   make     recommendations          for   future    treatment,    which

remained subject to review and approval by Plaintiff’s DPS medical

providers.        (See, e.g., Docket Entry 44-3 at 8.)                    Moreover,

regardless of what Dr. Grewal told Plaintiff, Dr. Grewal submitted

a    request   for    Plaintiff    to   receive        physical     therapy,    which

Plaintiff’s DPS doctor accepted and submitted for authorization.

(Docket Entry 44-1 at 2, 98.)           The UM Physician Reviewer declined

to    authorize      physical    therapy        at   that   time.      (Id.   at   2.)

Accordingly, Dr. Grewal bears no responsibility for the delay in

Plaintiff’s receipt of physical therapy.




     11 Custodial Defendants likewise possessed no authority over
Plaintiff’s medical care. (See, e.g., Docket Entry 48-1, ¶¶ 11-14,
18-19, 21-26.)

                                           28
      Further, the record contains no competent evidence that any

delay in physical therapy caused Plaintiff “substantial harm,”

Webb, 281 F. App’x at 166.     Plaintiff has sworn that his physical

therapist told him that the pain in his leg originated “from a once

pinched nerve in [his] lower back that has formed into a scabbed

nerve due to the delay in medical treatment.”         (Docket Entry 27 at

4.)   However, this statement qualifies as “hearsay because [it is]

used to prove the truth of the out of court and unsworn assertions

of a non-witness, namely this unidentified [physical therapist].”

Solais v. Vesuvio’s II Pizza & Grill, Inc., No. 1:15cv227, 2016 WL

1057038, at *3 (M.D.N.C. Mar. 14, 2016) (internal quotation marks

omitted). As “[h]earsay in an affidavit constitutes the functional

equivalent of an unsworn allegation,” id. at *3 n.4, it remains

“inadmissible as substantive evidence,” id. (internal quotation

marks   omitted),   and   “cannot   justify   [the]   grant   of   summary

judgment,” id. at *3.12    Thus, the only admissible evidence before

the Court reflects that “[t]here is no such thing as a ‘scabbed

nerve,’ and it is not medically possible for a patient’s delay in

obtaining physical therapy to result in a nerve developing a scab.”

(Docket Entry 44-2, ¶ 15.)


     12    Even if the Court deemed the physical therapist’s
statement admissible, Plaintiff has produced no evidence that the
three-or-four-month delay between his appointment with Dr. Grewal
and his appointment with the doctor at Whiteville C.I. caused such
injury, given the ten-month delay between Plaintiff first
submitting a sick-call request regarding his leg injury and his
appointment with Dr. Grewal. (See Docket Entry 27 at 3-4.)

                                    29
       In sum, the record establishes that Dr. Grewal did not “act[]

with    ‘deliberate     indifference’          (subjective)    to    [Plaintiff’s]

‘serious medical needs’ (objective),” Iko, 535 F.3d at 241; see

also id. (explaining that, to establish deliberate indifference, an

official must possess “actual knowledge of the risk of harm to the

inmate” and “must also have recognized that his actions were

insufficient to mitigate the risk of harm to the inmate arising

from his medical needs” (emphasis in original) (internal quotation

marks omitted)).        The Court should therefore grant the Doctor’s

Motion.

       B.    Prison Defendants

       Prison      Defendants     likewise       contend      that   “the     record

demonstrates that [they] did not act with deliberate indifference

to a serious medical need of Plaintiff.”               (Docket Entry 47 at 1.)

This contention also merits summary judgment.

       i.    Custodial Defendants

       The Complaint maintains that Custodial Defendants “disregarded

getting      [Plaintiff]       adequate    medical     attention      after     [he]

acknowledged them [that he] was in excruciating pain and had

already made several complaints through grievances, sick-calls, as

well as ‘emergency’ sick calls and grievances.” (Docket Entry 2 at

4.)    As evidence in support of this assertion, the Opposition

states      that   Plaintiff    informed       Custodial   Defendants    that   the

Scotland C.I. medical staff “was not giving [him] adequate medical


                                          30
attention”     and   that   his   “injury      was    getting   wors[e]       daily.”

(Docket Entry 50 at 3.)      Plaintiff also has sworn that each time he

“attended a sick-call appointment[, he] made it [known that] he

needed the     attention    of    a   qualified       [doctor   who   could]     give

diagnosis and was denied each time.”             (Id.)    Plaintiff further has

averred that he told Custodial Defendants “of these encounters.”

(Id.)   In response, according to Plaintiff, Covington and Torres

told him that “they couldn’t override medical by sending [him] to

the hospital” (id.), and Plaintiff received no “response from

[Poole]” (id.).

     In Plaintiff’s view, after telling Custodial Defendants that

he   “wasn’t    receiving     adequate         medical    attention      at     their

facility[,] they should have investigated what was going on and

come to a conclusion that [he] needed to be seen by a [doctor]

qualified to inquire into essential facts necessary to make a

professional    judgment.”        (Id.    at    5.)      Plaintiff    further     has

asserted that, after informing Custodial Defendants “that the

medical attention [he] was receiving for [his] injury which in

conclusion resulted as a pinch nerve in [his] lower back was not

accurate or adequate[,] they did nothing which delayed [him] the

medical attention [he] severely needed.”               (Id. at 6.)

     As a preliminary matter, Plaintiff’s alleged grievances and

letter to Poole do not appear in the record before the Court.                    (See

Docket Entries dated May 7, 2018, to present.)                        Moreover, no


                                         31
evidence exists reflecting Poole’s receipt of Plaintiff’s letter or

grievances.   (See, e.g., Docket Entry 48-1, ¶¶ 5-6, 8-10; Docket

Entry 50 at 2-7.)     Rather, the record reflects that Poole “first

became aware of [Plaintiff’s] complaints related to his leg injury

when [she] received notice of this lawsuit” (Docket Entry 48-1,

¶ 10), which Plaintiff filed after he commenced receiving “adequate

medical attention” (Docket Entry 2 at 2).         Accordingly, Plaintiff

has not shown that Poole “actually kn[e]w of . . . an objectively

serious condition, medical need, or risk of harm,” De’lonta, 708

F.3d at 525 (internal quotation marks omitted).

     Plaintiff likewise has provided insufficient detail regarding

his complaints to Torres and Covington, stating only that (1) he

made them “aware . . . that the medical staff at the facility was

not giving [him] adequate medical attention to help [him] and

acknowledged [his] injury was getting wors[e] daily eventually

resulting in difficulty getting out [of] bed” (Docket Entry 50 at

3) and (2) he “acknowledged” them of “encounters” with medical

professionals in which he requested to see a doctor, but only saw

nurses   (id.).     According   to   Plaintiff,   Torres   and   Covington

responded that “they couldn’t override medical by sending [him] to

the hospital.” (Id.; see also id. (explaining that, when Plaintiff

made “numerous” sick-call requests, he was “seen by nurses who

didn’t give physical examinations, couldn’t give diagnosis[,] and

w[ere] not in the presence of a doctor qualified to inquire into


                                     32
essential    facts   that     are    necessary      to      make    a   professional

judgment”).)

     Plaintiff’s assertions fail to establish that Covington and

Torres   “‘kn[ew]    of     and     disregard[ed]        an   excessive     risk   to

[Plaintiff’s] health or safety,’” Scinto, 841 F.3d at 225 (first

two sets of brackets in original).            First, Plaintiff’s generalized

description of his complaints do not show that he sufficiently

alerted Covington and Torres to an objectively serious medical

need. (See Docket Entry 50 at 3.)            Moreover, regardless of whether

they sufficiently conveyed a serious medical need, Plaintiff’s

complaints   explicitly      revealed        to   Torres      and   Covington   that

Plaintiff remained under medical care for his injury, attending

“numerous” sick-call appointments.                (Id.)13      Although Plaintiff

disagreed with the treatment he received and the provision of care

by nurses rather than doctors (see id.), disagreements between an

inmate and medical provider regarding the inmate’s medical care,

without more, do not create a constitutional claim, and inmates

possess no constitutional right to treatment by a particular type

of medical provider.        See Wright, 766 F.2d at 849; Smith, 845 F.

Supp. 2d at 677.




     13 Per Plaintiff’s interrogatory responses, which he filed
with the Court, he attended six medical appointments at Scotland
C.I. between October 2016 and January 2017, with his appointments
evenly divided between doctors and nurses. (See Docket Entry 29 at
7.)

                                        33
     Furthermore, as non-medical prison staff, Torres and Covington

generally    “[we]re    ‘entitled   to      rely’    on    the     competence     and

expertise of prison health care providers,” Moses, 2017 WL 4326008,

at *5, and Plaintiff’s undeveloped, conclusory complaints that “the

medical staff at the facility was not giving [him] adequate medical

attention to help [him]” (Docket Entry 50 at 3), fails to overcome

this presumption.      See, e.g., Miltier, 896 F.2d at 854 (“No record

evidence suggests why the wardens should not have been entitled to

rely upon their health care providers’ expertise.”); Moses, 2017 WL

4326008, at *5 (granting summary judgment to warden defendants

where “there [wa]s no evidence to suggest[] that either [defendant]

intentionally   delayed    his   treatment,         only    that    they    did   not

contradict the determinations about that treatment made by medical

staff”).     Finally, as discussed above, Plaintiff produced no

competent    evidence    that    any     delay      in     treatment       allegedly

attributable to Custodial Defendants caused Plaintiff “substantial

harm,” Webb, 281 F. App’x at 166.           (See generally Docket Entry 44-

2, ¶ 15 (explaining that “[t]here is no such thing as a ‘scabbed

nerve,’ and it is not medically possible for a patient’s delay in

obtaining physical therapy to result in a nerve developing a

scab”).)14


     14 In this regard, to the extent that Plaintiff criticizes
Torres and Covington for failing to “override medical by sending
[him] to the hospital” (Docket Entry 50 at 3), which they lacked
authority to do (see, e.g., Docket Entry 48-2, ¶¶ 8-11, 14-15), it
                                                    (continued...)

                                       34
     Accordingly,    the     record    cannot    support   a    finding   that

Custodial     Defendants    “acted     with     ‘deliberate     indifference’

(subjective) to [Plaintiff’s] ‘serious medical needs’ (objective).”

Iko, 535 F.3d at 241.            The Court should therefore grant their

request for summary judgment.

     ii.    Stubbs

     Finally, Plaintiff has taken issue with the treatment that he

received from Stubbs during his emergency sick-call appointment on

January 12, 2017.    (See Docket Entry 50 at 3-4.)         In particular, he

has criticized her for performing “not an examination but an

assessment” (see id. at 3), for prescribing him ice even though he

identified cool air as an exacerbating factor for his leg injury

(see id. at 4), “den[ying him] crutches claiming [he] was walking

normal[ly]”     (id.),     and     acting   “hostile   and      rude   [during

Plaintiff’s]    entire     visit”     (id.).      To   begin,     Plaintiff’s

“assessment-not-examination” critique apparently arises from a

misreading of Stubbs’s affidavit, which interchangeably describes

her actions as an assessment and an examination.               (Compare, e.g.,

Docket Entry 48-3, ¶ 10 (“I performed a complete assessment of

[Plaintiff] on January 12, 2017.”), and id., ¶ 20 (“My examination

of [Plaintiff] was thorough and complete and was based upon his


     14(...continued)
also bears noting that Plaintiff does not allege — and his medical
records do not reflect — that his subsequent “adequate medical
treatment” for his leg injury involved any hospital care (see
Docket Entries 2, 44-1).

                                       35
clinical presentation and subjective complaints.”), with Docket

Entry 50 at 3 (“[Prison Defendants’ summary judgment evidence]

states    Defendant     Stubbs    performed        a     thorough    and   complete

‘assessment’ of Plaintiff January 12th 2017 not an examination but

an assessment.”).)        Moreover, Plaintiff has not explained, let

alone provided evidence regarding, how an examination differs from

an assessment.    (See Docket Entry 50 at 3-4.)               He likewise failed

to offer anything other than speculation that, if Stubbs conducted

“a thorough examination[,] she would have noticed the swelling in

[his] leg and come to a professional judgment [that Plaintiff]

putting   full   weight    on    [his]    leg   wouldn’t      be    in   [his]   best

interest.”    (Id. at 4.)        Such speculation cannot defeat summary

judgment.    See Lewis, 2010 WL 755636, at *5.

     For her part, Stubbs has sworn that her “decision to not

provide [Plaintiff] with crutches was based upon [her] years of

training and experience as a nursing professional, and [her]

objective assessment of [Plaintiff].”                  (Docket Entry 48-3, ¶ 19;

see also id., ¶ 18.)        This assessment revealed that Plaintiff’s

knee displayed a normal range of motion, with no visible swelling,

distress, or loss of function.           (Docket Entry 48-4 at 2.)         As such,

Plaintiff has not shown that, by prescribing anti-inflammatory pain

medication and the RICE protocol, Stubbs disregarded an excessive

risk to Plaintiff’s health.          In short, on the record before the

Court,    Plaintiff’s     complaints       about       Stubbs’s     evaluation    and


                                         36
determinations   regarding      crutches      and    ice   reflect     merely   a

disagreement between an inmate and medical provider concerning

appropriate medical care, which does not support a constitutional

claim.   See Wright, 766 F.2d at 849.          In addition, hostility and

rudeness,    without    more,   do    not    establish     a      constitutional

violation.   See Wilson v. McKeller, 254 F. App’x 960, 961 (4th Cir.

2007) (“[M]ere threats or verbal abuse, without more, do not state

a cognizable claim under § 1983.”); Carter v. Morris, 164 F.3d 215,

219 n.3 (4th Cir. 1999) (“[A]lthough [the plaintiff] alleges that

individual   officers    insulted     her    with    racial    epithets,    such

undeniably deplorable and unprofessional behavior does not by

itself rise to the level of a constitutional violation.”).15

     Accordingly,      Plaintiff     has    failed   to    show    that   Stubbs

displayed deliberate indifference to his serious medical needs.

See Iko, 535 F.3d at 241.          The Court should therefore grant her

request for summary judgment.

                                CONCLUSION

     The record establishes that Defendants did not act with

deliberate indifference to Plaintiff’s serious medical needs.




     15      Plaintiff’s   disagreement   with   Stubbs’s   medical
determinations (see Docket Entry 50 at 6 (arguing that, “[a]s
stated above[, Stubbs] did more than just be hostile and rude”)) do
not supply the “more” necessary to change this conclusion.

                                      37
    IT IS THEREFORE RECOMMENDED that the Doctor’s Motion (Docket

Entry 43) and the Prison Defendants’ Motion (Docket Entry 47) be

granted.

    This 3rd day of February, 2020.

                                    /s/ L. Patrick Auld
                                       L. Patrick Auld
                                United States Magistrate Judge




                               38
